
	
		III
		112th CONGRESS
		2d Session
		S. CON. RES. 49
		IN THE SENATE OF THE UNITED STATES
		
			June 21, 2012
			Mr. Schumer (for himself
			 and Mr. Durbin) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Rules and
			 Administration
		
		CONCURRENT RESOLUTION
		To direct the Joint Committee on the
		  Library to accept a statue depicting Frederick Douglass from the District of
		  Columbia and display the statue in a suitable location in the
		  Capitol.
	
	
		Whereas Frederick Douglass, born Frederick Augustus
			 Washington Bailey in Maryland in 1818, escaped from slavery and became a
			 leading writer, orator, and publisher, and one of the Nation’s most influential
			 advocates for abolitionism, women’s suffrage, and the equality of all
			 people;
		Whereas the contributions of Frederick Douglass over many
			 decades were crucial to the abolition of slavery, the passage of the 13th,
			 14th, and 15th Amendments to the Constitution of the United States, the support
			 for women’s suffrage, and the advancement of African-Americans after the Civil
			 War;
		Whereas after living in New Bedford, Massachusetts,
			 Frederick Douglass resided for 25 years in Rochester, New York, where he
			 published and edited The North Star, the leading African-American
			 newspaper in the United States, and other publications;
		Whereas self-educated, Frederick Douglass wrote several
			 influential books, including his best-selling first autobiography,
			 Narrative of the Life of Frederick Douglass, an American Slave,
			 published in 1845;
		Whereas Frederick Douglass worked tirelessly for the
			 emancipation of African-American slaves, was a pivotal figure in Underground
			 Railroad activities in Western New York, and was an inspiration to enslaved
			 Americans who aspired to freedom;
		Whereas as a well-known speaker in great demand, Frederick
			 Douglass traveled widely, visiting countries such as England and Ireland, to
			 spread the message of emancipation and equal rights;
		Whereas Frederick Douglass was the only African-American
			 to attend the Seneca Falls Convention, a women’s rights convention held in
			 Seneca Falls, New York in 1848;
		Whereas during the Civil War, Frederick Douglass recruited
			 African-Americans to volunteer as soldiers for the Union Army, including two of
			 his sons who served nobly in the Fifty-Fourth Massachusetts Regiment;
		Whereas in 1872, Frederick Douglass moved to Washington,
			 DC, after a fire destroyed his home in Rochester, New York;
		Whereas Frederick Douglass was appointed as a United
			 States Marshal in 1877 and was named Recorder of Deeds for the District of
			 Columbia in 1881;
		Whereas Frederick Douglass became the first
			 African-American to receive a vote for nomination as President of the United
			 States at a major party convention for the 1888 Republican National
			 Convention;
		Whereas from 1889 to 1891, Frederick Douglass served as
			 minster-resident and consul-general to the Republic of Haiti;
		Whereas Frederick Douglass was recognized around the world
			 as one of the most important political activists in the history of the United
			 States;
		Whereas Frederick Douglass died in 1895 in Washington, DC
			 and is buried in Rochester, New York;
		Whereas the statues and busts in the Capitol depicting
			 distinguished Americans number more than 180 and include only two
			 African-Americans;
		Whereas that imbalance fails to show the historically
			 significant contributions of African-Americans to the United States;
		Whereas it is time to display in the Capitol the statues
			 and busts of outstanding African-Americans whose contributions to the Nation
			 deserve that recognition; and
		Whereas Frederick Douglass’s achievements and influence on
			 the history of the United States merit recognition in the Capitol: Now,
			 therefore, be it
		
	
		That—
			(1)not later than 2
			 years after the date on which this resolution is agreed to by both Houses of
			 Congress, the Joint Committee on the Library shall accept from the District of
			 Columbia the donation of a statue depicting Frederick Douglass, subject to the
			 terms and conditions that the Joint Committee considers appropriate;
			(2)the Joint
			 Committee shall place the statue in a suitable permanent location in the
			 Capitol; and
			(3)all costs
			 associated with the donation, including transportation of the statue to, and
			 placement in, the Capitol, shall be paid by the District of Columbia.
			
